Citation Nr: 0509017	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for tumor of the left 
breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The veteran had active service from September 1955 to August 
1958, and from January 1991 to June 1991.

The issue of entitlement to service connection for tumor of 
the left breast is addressed in the REMAND portion of the 
decision below and is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of prostate cancer have not been linked to service 
or to a period of one year following service.


CONCLUSION OF LAW

Residuals of prostate cancer were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the veteran has been advised on numerous occasions of 
the need to submit evidence that his prostate cancer was 
directly related to service or manifested within one year of 
his separation from active service.  

First, prior to the original rating that denied the claim in 
October 2002, a VCAA notice letter was provided to the 
veteran in July 2002, which advised the veteran of the 
evidence necessary to substantiate his claim, including any 
claim seeking service connection on a presumptive basis, and 
the respective obligations of the veteran and the Department 
of Veterans Affairs (VA) in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thereafter, while the rating decision of October 2002 
erroneously noted that prostate cancer was first diagnosed in 
1991 and that the veteran underwent a radical prostatectomy 
in January 1992, it correctly indicated that his disorder was 
not diagnosed in service or during the first year following 
service, and otherwise denied service connection for prostate 
cancer as the condition had not been shown to be caused by an 
event or experience during service.  The Board further notes 
that after correctly noting that the veteran's prostate 
cancer was not diagnosed until 2001, the October 2003 
statement of the case advised the veteran that service 
connection would continue to be denied because the condition 
was not diagnosed during service or during the first year 
following discharge from service.

Following the submission of articles provided by the veteran 
generally describing adverse effects of the anthrax vaccine 
and pesticides, the January 2004 supplemental statement of 
the case advised the veteran that this evidence still did not 
link the veteran's prostate cancer to service or to a period 
of one year following his discharge from service.  

While the July 2002 VCAA notice letter did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file.  The veteran has also not indicated any 
intention to provide any additional medical evidence in 
support of his claim.  As there is no medical evidence of any 
relevant findings or treatment in service or within one year 
of service, the Board also finds that it is not required 
under the VCAA to provide the veteran with an examination and 
opinion with respect to this claim.  38 C.F.R. § 3.159 
(2004).

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA is not necessary.

Service medical records do not reflect any relevant 
complaints or treatment.  National Guard examination in 
December 1991 reflects that genitourinary and rectal 
evaluation at this time revealed normal findings.

Private treatment records for the period of March to 
September 2001 reflect that in March 2001, a biopsy report 
was interpreted to reveal adenocarcinoma of the prostate in 
the right mid and left mid portion of the prostate.  It was 
further noted that therapy and surgical options were 
discussed with the veteran.  It was also noted that the 
veteran had a prostate-specific antigen (PSA) approximately 
18 months earlier of less than 4, but that on February 28, 
2001, it elevated to 7.8.  In the beginning of May 2001, the 
veteran underwent radical prostatectomy, and he thereafter 
underwent postoperative radiation therapy.


II.  Analysis

Although the Board will concede the existence of continuing 
disability associated with the veteran's prostate cancer 
despite the radical prostatectomy performed in 2001, the 
contemporaneous evidence during and initially following 
service is negative for any findings or diagnoses of prostate 
pathology.  In fact, as was noted above, National Guard 
genitourinary and rectal examination in December 1991 
revealed normal findings.

There is also no medical opinion evidence in the record that 
links current residuals of cancer of the prostate to service 
or a period of one year following service, and the articles 
provided by the veteran generally address adverse effects of 
anthrax vaccine and pesticides without specifically linking 
the veteran's prostate cancer to the veteran's exposure to 
anthrax vaccine and/or pesticides.

The veteran's statements linking his prostate cancer to 
service are also without probative value since as a 
layperson, the appellant lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board would note as did the RO that the 
presumptive provisions relating to the Persian Gulf do not 
help this claim since his condition can be attributed to a 
known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii) 
(2004).  

Thus, based on all of the foregoing, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for prostate cancer.


ORDER

The claim for service connection for prostate cancer is 
denied.


REMAND

With respect to the claim for service connection for tumor of 
the left breast, while the tumor of the breast was removed in 
January 1992, the Board notes that all of the left breast 
tissue was removed in the process, and the Board will 
therefore concede some residual disability associated with 
the original tumor.  Moreover, although the tumor of the left 
breast was also arguably attributed to a known clinical 
diagnosis, Dr. T. opined in March 2003, that because of the 
veteran's exposure to multiple pesticides while on duty in 
the Middle East and the fear of malignancy, excision of the 
left breast was performed.  Dr. T. also indicated that with 
respect to the hyperplasia of the breast, it was "our 
impression that this may have resulted from his exposure to 
the various chemicals, which he was exposed to during the 
Gulf War."  The Board also notes that the RO has not taken 
the position that the veteran was not subjected to pesticides 
such as Lindane in carrying out delousing exercises and other 
activities as a member of the military police while in the 
Persian Gulf.  

Thus, since a physician has noted a possible link between 
current disability and service, the Board finds that the 
veteran should be afforded an appropriate VA examination to 
determine whether it is at least as likely as not that the 
veteran's residuals of his tumor of the left breast are 
related to exposure to chemicals in the Persian Gulf.  
Although not addressed by Dr. T., the examiner should also be 
requested to opine whether it is at least as likely as not 
that the veteran's tumor was related to anthrax vaccine he 
took during service. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any residual 
disability from his tumor of the left 
breast.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
residuals of his tumor of the left breast 
are related to exposure to chemicals in 
the Persian Gulf.  Although not addressed 
by Dr. T. in his statement of March 2003, 
the examiner should also be requested to 
opine whether it is at least as likely as 
not that the veteran's tumor was related 
to anthrax vaccine he took during 
service.  

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


